Citation Nr: 0305559	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently rated as 10 percent 
disabling.  

(The claim of entitlement to a permanent and total disability 
rating for nonservice-connnected pension purposes, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 1996 and January 2001, the veteran 
testified at a personal hearing before the undersigned.  The 
issue listed on the front page of this decision was only 
addressed in the later hearing.  The issue of entitlement to 
a permanent and total disability rating for nonservice-
connnected pension purposes was addressed in both hearings, 
however, as noted below, that issue is not being decided by 
the Board at this time.  

In July 2001, the Board issued a decision which granted 
service connection for post-traumatic stress disorder (PTSD) 
and which denied an increased rating for bilateral hearing 
loss.  The issues on the front page of this decision were 
remanded for further action by the RO.  

The Board is not, at this time, considering the claim of 
entitlement to a permanent and total disability rating for 
nonservice-connnected pension purposes.  Rather, the Board is 
undertaking additional development on that claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that claim.  

FINDINGS OF FACT

1.  Status post medial meniscectomy of the right knee is 
manifested by limitation of motion/painful motion which 
limits flexion to 105 degrees; extension is within normal 
limits.

2.  Status post medial meniscectomy of the right knee is 
manifested by moderate recurrent subluxation with occasional 
lateral instability


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post medial meniscectomy of the right knee based on 
limitation of motion/painful motion are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5259, 5260, 5261 (2002); VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  Instability of the right knee is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2002); VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of a June 1998 rating 
decision which denied an increased rating for status post 
medial meniscectomy of the right knee.  The veteran was also 
notified of pertinent information regarding this issue in the 
July 1998 statement of the case.  The record shows that the 
veteran was properly notified of the outcome of a July 1999 
rating decision which granted an increased rating of 10 
percent for status post medial meniscectomy of the right knee 
effective September 1996, the date of claim.  The veteran was 
also notified of pertinent information regarding this issue 
in August 1999 and September 2002 supplemental statements of 
the case.  The veteran was specifically advised of VCAA in an 
August 2001 letter and in the September 2002 supplemental 
statement of the case which discussed VCAA and 38 C.F.R. 
§ 3.159.  The veteran's representative has also acknowledged 
that VCAA is in effect and has been addressed.  The hearing 
conducted by the undersigned in November 2001 complied with 
38 C.F.R. § 3.103.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on the veteran's claim.  The veteran's 
extensive VA records have been obtained and his right knee 
has been examined.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

Background

In a September 1995 rating decision, service connection was 
granted for status post medial meniscectomy of the right knee 
and a non-compensable rating was assigned under Diagnostic 
Code 5259.  

In July 1997, the veteran was afforded a VA general medical 
examination.  At that time, examination of the right knee 
revealed a healed post-operative scar.  Mild pain and 
stiffness of the right knee was noted on range of motion 
testing.  

In May 1998, the veteran was afforded a VA joints 
examination.  At that time, the veteran related that he had 
chronic pain in his right knee.  He reported that the right 
knee would swell and that prolonged physical activities 
bothered the knee.  He described having episodes where the 
kneecap slipped out of place.  Physical examination revealed 
that the veteran was able to move about the room with an 
essentially unremarkable gait pattern.  There was a well-
healed scar over the medial and lateral aspect of the knee.  
Range of motion was from zero to 115 degrees with significant 
pain on motion.  The veteran also demonstrated significant 
guarding during the range of motion testing.  There was no 
swelling, but there was tenderness to palpation about the 
patellofemoral joint.  There was no ligamentous instability.  
The veteran would not allow manual subluxation of the patella 
secondary to guarding.  He was able to heel-toe walk with a 
slight limp on the right secondary to knee pain.  The veteran 
was able to squat to approximately one third of the way down 
and was able to arise again with complaints of right knee 
pain.  On strength testing, quad strength was estimated to be 
4+ over 5 with pain.  There was no measurable atrophy of the 
quadriceps.  X-rays revealed metallic debris lateral to the 
patella.  The impression was residuals of right knee injury, 
status post medial and lateral meniscectomy with recurrent 
patella subluxation by history and shrapnel wound of the 
right knee, by history.  The examiner considered the 
directives of DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  
The examiner commented that the veteran had slight quad 
weakness and definite painful motion on range of motion 
testing.  The examiner opined that pain could further limit 
functional ability during flare-ups or with increased use, 
although it was not feasible for the examiner to express the 
additional functional limitations in terms of additional 
limitation of motion.  

In February 1999, the veteran testified before a hearing 
officer at the RO.  The veteran related that his right knee 
was giving him a lot of problems due to swelling and 
instability which occurred several times per week.  The 
veteran stated that he wore a knee brace.  He also related 
that he could not stand or walk for extended periods.  He 
indicated that he had to occasionally take off from work due 
to his right knee problems.  The veteran stated that his 
kneecap occasionally rolled from side to side.  

Also, in February 1999, the veteran sought medical treatment 
from VA for a flare-up of right knee problems.  Palpable 
tenderness was noted.  In March 1999, the veteran was treated 
for right knee arthralgia.  The veteran reported that in 
February 1999, he was descending some stairs when his right 
knee gave out.  He was able to push the knee into place, but 
he experienced significant pain and swelling following this 
incident.  He waited four days before reporting to VA.  
Currently, the veteran described having pain on the medial 
aspect of the right knee which he rated as being 5 out of 10 
for pain, on a scale from 1 to 10 with 10 being the most 
painful.  He demonstrated extension and experienced pulling 
in the posterior aspect of the knee.  Aggravating factors 
includes stairs and walking.  The veteran related that he 
would wake to no pain, but then the pain would start and get 
worse with walking.  Physical examination revealed minimal 
swelling over the medial aspect of the right knee.  There 
appeared to be some prominent bone formation over the medial 
aspect of the right knee.  The knee was tender to palpation 
over the adductor tubercle with medial tenderness over the 
medial aspect of the knee.  Range of motion was 105 degrees 
on active range of motion and 115 degrees on passive range of 
motion, on flexion.  Extension of the knee was within normal 
limits.  Strength was 5/5 in the right ankle although the 
veteran had difficulty on toe walking due to pain.  Right 
knee strength was 4/5, limited by pain.  Extension was 5/5.  
Patellar mobility revealed pain with medial glide and pain 
with lateral glide, both being somewhat restricted.  The 
veteran had decreased quad girth on the right.  It was 
recommended that the veteran undergo strengthening and pain 
management for the right knee.  The veteran underwent therapy 
for 8 weeks.  The flare-up resolved, but the veteran did not 
meet the goal of having flexion of the right knee to 135.  In 
addition, it was noted that the veteran had daily medial pain 
with reported locking and buckling.

In a July 1999 rating decision, the veteran's disability 
rating was increased to 10 percent under Diagnostic Code 
5259.  It was noted that the 10 percent rating was warranted 
as the veteran's right knee was symptomatic to include 
painful motion.  The Board notes that the United States Court 
of Appeals for Veterans Claims ("the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating remained in appellate status.  

In January 2001, the veteran testified before the undersigned 
in Washington, D.C.  At that time, the veteran reported that 
his kneecap kept dislocating and causing instability.  The 
veteran also related having constant pain.  

In November 2001, the veteran was afforded another VA joints 
examination.  It was noted that the veteran had the same 
complaints as on the last examination.  In addition, the 
veteran reported that he had recently fallen while descending 
a flight of stairs.  Physical examination revealed that the 
veteran moved about with a slow, but otherwise satisfactory 
gait pattern.  There were well-healed surgical scars over the 
medial as well as the lateral aspect of the right knee.  
Range of motion was from zero to 120 degrees.  There was pain 
and rather significant guarding throughout the range of 
motion testing.  No swelling was demonstrated, but there was 
tenderness to palpation about the patellofemoral joint.  The 
veteran had pain with manual lateral subluxation of the 
patella.  Otherwise, no ligamentous instability was shown.  
Thigh measurements taken one hand breadth above the superior 
patella border were 42 centimeters bilaterally.  The veteran 
exhibited satisfactory heel-toe walk.  The veteran was only 
able to do a partial squat with complaints of knee pain.  
Quad strength was slightly less on the right side associated 
with pain on testing.  X-rays revealed multiple metallic 
density foreign bodies within the soft tissues and adjacent 
to the bone at the anterior lateral aspect of the knee joint.  
The impression was residuals of right knee injury, status 
post medial and lateral meniscectomy with recurrent patella 
subluxation by history and old shrapnel would of the right 
knee.  The examiner commented that pain could further limit 
functional ability during flare-ups or with increased use, 
although it was not feasible for the examiner to express the 
additional functional limitations in terms of additional 
limitation of motion.  

Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all the evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca.  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Board noted 
that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5259, the a 10 percent evaluation is 
appropriate for symptomatic removal of semilunar cartilage.  
No higher evaluation is available under that code section.  A 
20 percent evaluation is contemplated for dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion of the joint.  38 C.F.R. Part 4, 
Diagnostic Code 5258.  The Board notes, however, that since 
the cartilage was removed, that code, Diagnostic Code 5258, 
is not appropriate.  

The Board notes that Diagnostic Code 5259 contemplates 
symptoms such as limitation of motion.  Therefore, limitation 
of motion is a relevant consideration under Diagnostic Code 
5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  
However, the veteran may not be assigned a separate rating 
based on limitation of motion in addition to the rating under 
Diagnostic Code 5259 as pyramiding is not permitted.  See 38 
C.F.R. § 4.14.  That being noted, the veteran may be assigned 
separate ratings based on limitation and/or painful motion 
and for instability and subluxation as set forth below.  

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

Pursuant to Court and GC directives, it has been determined 
that 38 C.F.R. §§ 4.40 and 4.45 do not apply Diagnostic Code 
5257.  In addition, Diagnostic Code 5257 does not contemplate 
38 C.F.R. §§ 4.40, 4.45, 4.59 or the diagnostic codes 
governing limitation of motion.  GC has held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 
(Aug. 14, 1998).  The Board notes that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not specify that a separate rating may only 
be assigned when there is arthritis and limitation of motion 
and/or painful motion.  Therefore, consideration must be 
given to whether separate ratings are warranted to reflect 
disability manifested by instability and subluxation as well 
as disability manifested by limitation of motion and/or 
painful motion or limitation of motion and/or painful motion 
on its own.  In evaluating whether the veteran has limitation 
of motion and/or painful motion, 38 C.F.R. §§ 4.59, 4.40, 
4.45, and DeLuca must be considered.

The Board accepts that the veteran has limitation of motion, 
limitation of function and painful motion of the right knee.  
His extension is within normal limits.  His flexion is to 115 
or 120 degrees.  However, during a flare-up, his flexion was 
further limited to 105 degrees due to pain and weakness.  
Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; and a 10 percent rating where flexion of the leg is 
limited to 45 degrees.  It is clear that the veteran has mild 
weakness, limitation of motion, and pain on motion.  However, 
his current evaluation contemplates limitation of function 
compatible with limitation of flexion to 45 degrees and 
limitation of extension to 10 degrees.  In order to warrant 
an increased rating, there must be the functional equivalent 
of limitation of flexion to 30 degrees or limitation of 
extension to 20 degrees.  The Board has considered the 
medical evidence and the veteran's lay testimony, but 
nothing, including his own statements, reflects that he is 
actually or functionally limited to 30 degrees of flexion or 
20 degrees of extension.  This is the same rating as already 
assigned under Diagnostic Code 5259.  A 20 percent rating is 
not warranted as the veteran does not exhibit limitation of 
motion on flexion to 30 degrees or limitation of extension to 
20 degrees (there is no limitation of movement on extension).  

As noted, the veteran may not be rated separately under 
Diagnostic Code 5259 and Diagnostic Code 5261 as pyramiding 
is prohibited.  However, the evidence also establishes that 
the veteran's right knee disability is manifested by lateral 
instability and subluxation.  Although instability has not 
been shown in each objective examination, the veteran's 
contentions that he has occasional instability are credible 
in light of his medial history, particularly during a period 
of flare-up.  Subluxation has been objectively shown on one 
examination and during the period of the flare-up.  
Instability was shown during the period of the flare-up.  In 
this case, the Board believes that moderate recurrent 
subluxation has been shown with occasional instability.  This 
limitation of function warrants a separate 20 percent 
evaluation for the right knee.  A 30 percent rating is not 
shown, however, as the right knee is not productive of severe 
recurrent subluxation or lateral instability.  The objective 
evidence establishes that although the veteran reported 
subluxation and instability, it was not shown on each 
examination or every treatment report.  It was noted on more 
than one report that the veteran specifically did not have 
instability.  On a VA examination, testing for subluxation 
could not be performed and it was noted by history only.  
Thus, subluxation and instability have not been demonstrated 
to be of such frequency and level of severity to warrant a 30 
percent rating for severe recurrent subluxation or lateral 
instability.

In regard to the veteran's post-operative right knee scars, 
the veteran has not asserted that there is disability and 
none is shown.  Therefore, a separate evaluation is not for 
consideration.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability causes marked 
interference with his employment or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran has in fact undergone 
therapy for his right knee and has been see by VA for that 
knee, but there is no evidence of additional frequent periods 
of hospitalization.  In addition, while his right knee 
disability is expected to interfere with employment and he 
has reported missing some workdays due to right knee 
problems, that interference is not shown to be marked.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert.  In light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating based on limitation of motion/painful 
motion, but a preponderance of the evidence establishes that 
a separate 20 percent rating is warranted based on recurrent 
subluxation and lateral instability.  


ORDER

An increased rating for status post medial meniscectomy of 
the right knee based on limitation of motion/painful motion 
is denied.

A 20 percent rating for status post medial meniscectomy of 
the right knee based on lateral instability and subluxation 
is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

